Dissenting Opinion by
Justice MURPHY.
We are required to construe Constance Gibson’s pleadings liberally in her favor in our de novo review of whether she has alleged facts that affirmatively demonstrate the trial court’s jurisdiction of her claims against the Garland Independent School District. Tex. Dep’t of Parks & Wildlife v. Miranda, 138 S.W.3d 217, 226 (Tex.2004). She alleges the following:
The intentional and mandated operation and use of the [GISD’s] school bus on the asphalt or concrete surface for emergency evacuation practice actually caused the injury to [M.]. [GISD] and their agent, servant or employee [-] were negligent in operating, using, and misusing the [GISD] school bus, which was the tangible property of the [GISD], by situating the [GISD] school bus upon hard asphalt or concrete surface and using and misusing the [GISD] school bus for the mandatory and non-voluntary participation of students to practice emergency exiting or evacuating from the rear emergency exit of the school bus without adequate, reasonable, and prudent safety precautions for the safety and protection of the students who were required to participate in the use of the [GISD] school bus for evacuation practice. [M.’s] injuries were directly caused by his mandatory, non-voluntary, required use of the [GISD] school bus for evacuation practice.
Gibson alleged further that GISD “negligently used tangible school property (i.e. the school bus) for the purpose of conducting emergency exit drills or practice” and “negligently conducted an emergency exit drill or practice through the use of the school bus.”
While I agree with the majority that allegations of an employee’s acts or omissions involving only supervision or control of children do not waive immunity, I disagree that allegations of “situating the [GISD] school bus upon hard asphalt or concrete surface” and requiring students to evacuate through the emergency exit onto that surface do “not assert an ‘operation or use’ of the bus.” These allegations suggest more than “merely the setting for the injury.” As this Court previously reasoned, the “fact that the bus was stationary is not determinative of whether it was being used or operated.” Dallas Area Rapid Transit v. Willis, 163 S.W.3d 814, 817 (Tex.App.-Dallas 2005, pet. denied). We concluded in Willis that the pleading was sufficient to state a waiver of immunity under the Texas Tort Claims Act where the pleader alleged that “the bus driver took the affirmative action of parking the bus in a way that may have contributed to her accident, and his action serves as the basis for her liability claim against DART.” Id. In Willis, a passenger fell and injured herself while attempting to exit the bus that the driver allegedly failed to stop close enough to the curb. Id. at 816. Construing Gibson’s pleading liberally in her favor, I would conclude she has pleaded a waiver of immunity as to use of the school bus pursuant to this Court’s reasoning and holding in Willis. I therefore respectfully dissent from that part of the majority’s decision.